Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Choi (KR-10-2011-0008653), as cited by applicant, teaches an image decoding method comprising: 
Configuring a motion vector candidate list (e.g. pg. 5, par. 6 – pg. 6, par. 6),
modifying the motion vector candidate list based on a number of motion vector candidates in the motion vector candidate list (e.g. pg. 5, par. 6 – pg. 6, par. 6)
wherein the modified motion vector candidate list comprises any one or any combination of any two or more spatial motion vector candidate, a temporal motion vector candidate, and a (0,0) motion vector (e.g. e.g. pg. 4, par. 3 – pg. 6, par. 7),
wherein the configure the motion vector candidate list comprises:
Deriving a spatial motion vector candidate; deriving a temporal motion vector candidate, except when two derived spatial motion vector candidates are present and different from each other, and are different from each other, and adding to the motion vector candidate list at least one of: the derived spatial motion vector candidate, and the derived temporal motion vector candidate when it has been derived (e.g. pg. 4, par. 3 – pg. 6, par. 7);
wherein when the number of motion vector candidates in the motion vector candidate list is smaller than a maximum number of motion vector candidates, the modifying of the motion vector candidate list includes repeatedly adding (0,0) motion vector candidate to the motion vector candidate list until the motion vector candidate list reaches the maximum number of motion vector candidates, based on only the maximum number of motion vector candidates and the number of motion vector candidates in the motion vector candidate list (e.g. pg. 5, par. 6 – pg. 6, par. 2), and
wherein the maximum number of motion vector candidates is 2 and when no motion vector candidate is present in the motion vector candidate list, two (0,0) motion vector candidates are added to the motion vector candidate list.
Lee (KR – 10-2011-0085896), as cited by applicant, teaches an image decoding method:
determining a prediction motion vector based on the modified motion vector candidate list (e.g. pg. 24, par. 4 – pg. 25, par. 2).
Neither Choi nor Lee teach:
wherein the adding either one or both of the derived spatial motion vector candidate and the derived temporal motion vector candidate to the motion vector candidate list carries out an operation of checking the same motion vector candidate only on the spatial motion vector candidates for removing the same motion vector candidate.
A further search was conducted that failed to yield any prior art. This limitation, when taken in combination with the other limitations of the claim, is therefore nonobvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700.  The examiner can normally be reached on M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487

/SHANIKA M BRUMFIELD/           Examiner, Art Unit 2487 

/Dave Czekaj/           Supervisory Patent Examiner, Art Unit 2487